Appeal by the defendant from a judgment of the County Court, Westchester County (Internan, J.), rendered January 3, 1986, convicting him of robbery in the first degree, robbery in the second degree, and grand larceny in the third degree, upon a jury verdict, and imposing sentence.
*681Ordered that the judgment is affirmed.
A review of the record reveals that the evidence adduced at trial proved the defendant’s guilt overwhelmingly. Eyewitness testimony established all of the elements of the crimes of robbery in the first degree, robbery in the second degree, and grand larceny in the third degree. In addition, the defendant’s alibi was disproved beyond a reasonable doubt by other prosecution witnesses who placed him at or near the scene of the crime at the time in question (see, People v Victor, 62 NY2d 374). Viewing this evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict is not against the weight of the evidence (CPL 470.15 [5]). Bracken, J. P., Sullivan, O’Brien and Ritter, JJ., concur.